Citation Nr: 0616818	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2004, a statement of the case was issued in 
March 2005, and a substantive appeal was received in March 
2005.  The veteran testified at a videoconference hearing 
before the Board in February 2006; the transcript is of 
record.

The June 2004 rating decision also denied entitlement to a 
higher disability rating for service-connected restrictive 
lung disease, and denied entitlement to service connection 
for left wrist, left elbow, left shoulder, and cervical pain 
claimed as secondary to his service-connected unfavorable 
ankylosis of four digits, left hand.  Although the veteran 
filed a notice of disagreement in June 2004 with regard to 
these issues, and a statement of the case was issued in March 
2005, the veteran did not file a substantive appeal with 
regard to these issues.  The veteran specifically stated that 
he was only perfecting an appeal as to the issue of 
entitlement to a TDIU.  Thus, the issues of entitlement to a 
higher disability rating for service-connected restrictive 
lung disease, and entitlement to service connection for left 
wrist, left elbow, left shoulder, and cervical pain claimed 
as secondary to his service-connected unfavorable ankylosis 
of four digits, left hand are no longer in appellate status.

In February 2006, the veteran submitted a statement 
withdrawing the issues of entitlement to service connection 
for enlarged prostate and glaucoma.



FINDING OF FACT

The veteran is currently shown to be unemployable due to 
service-connected disabilities.



CONCLUSION OF LAW

A total rating based on individual employability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board has considered this 
new legislation with regard to the issue on appeal.  Given 
the favorable action taken below, however, no further 
assistance in developing the facts pertinent to the issue on 
appeal is required at this time.

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual employability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence and his claim is 
granted.

Service connection is currently in effect for the following 
disabilities:  unfavorable ankylosis of four digits of left 
hand (rated 40 percent disabling effective September 4, 
1956); restrictive lung disease as secondary to asbestos 
exposure (rated 30 percent disabling effective October 27, 
2003); superficial scars, tender, left index finger (rated 10 
percent disabling effective March 6, 2001); superficial 
scars, tender, amputation site, left ring finger (rated 10 
percent disabling effective March 6, 2001); superficial 
scars, tender, amputation site, left middle finger (rated 10 
percent disabling effective March 6, 2001); and scar, 
amputation site, left little finger (rated noncompensably 
disabling effective March 6, 2001).  The veteran's service-
connected disabilities combine to 40 percent from September 
4, 1956, 60 percent from March 6, 2001, and 70 percent from 
October 27, 2003.  Thus, his service-connected disabilities 
meet the percentage requirements of 38 C.F.R. § 4.16(a).

Although the veteran's service-connected disabilities meet 
the schedular criteria under 38 C.F.R. § 4.16(a), the issue 
is whether his service-connected disabilities deem him 
unemployable.  The Board recognizes that the veteran was 
gainfully employed with the National Weather Center, 
Department of Commerce, for approximately 38 years, and 
retired voluntarily at the age of 65.  He testified in 
February 2006, that while employed with the National Weather 
Center, he was a construction representative and in the final 
years of his employment he dealt with the installation of the 
Doppler Radar.  He is currently in receipt of Social Security 
Administration benefits due to age, not disability.  The 
veteran, however, testified that his service-connected 
restrictive lung disease causes him shortness of breath which 
makes it difficult to take walks and carry on with anything 
that requires a lot of activity.  He testified that he is a 
carpenter and electrician by trade, but finds it very 
difficult to lift and carry materials, due to his restrictive 
lung disease and his service-connected unfavorable ankylosis 
of four digits of left hand.  The veteran testified that he 
could not obtain employment for what he was normally trained 
to do, because it would be too exhausting and dangerous.  
Correspondence dated in February 2006 from the veteran's 
private physician, stated that the veteran was unemployable 
due to his dyspnea.  The physician explained that the 
symptoms cause an inability to sleep well, cause difficulty 
with physical activity, and cause exhaustion when attempting 
moderate activity.  The Board finds that based on the 
subjective testimony of the veteran, and objective opinion of 
record, the preponderance of the evidence supports a finding 
that the veteran's service-connected disabilities preclude 
him from following a substantially gainful occupation.

Thus, in light of the fact that the veteran's service-
connected disabilities meet the schedular criteria under 
38 C.F.R. § 4.16(a), and based on the testimony of the 
veteran, the medical opinion from the veteran's private 
physician, and affording the veteran the benefit of the 
doubt, the Board finds that a total rating based on 
individual employability due to service-connected 
disabilities is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
warranted, subject to controlling laws and regulations 
applicable to payment of VA benefits.  The appeal is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


